


Exhibit 10.2


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective as of December
22, 2015, (the “Effective Date”) is by and between Caladrius Biosciences, Inc.
(“the Company”) and Robert Preti, Ph.D. (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive currently serves as Senior Vice President, Manufacturing
and Technical Operations and Chief Technology Officer of the Company as well as
President of PCT LLC, a Caladrius company (“PCT”), and the Company desires to
continue Executive’s employment in that capacity and the Executive desires to
continue to be so employed by the Company; and
WHEREAS, Executive currently is employed pursuant to the terms of a certain
First Amendment to Employment Agreement dated as of October 27, 2014 to
Employment Agreement dated as of September 23, 2010 and effective January 19,
2011 by and between Progenitor Cell Therapy, LLC and Executive (“First
Amendment”); and
WHEREAS, the Company and the Executive each believe it is in their respective
best interests to enter into this Agreement setting forth the mutual
understandings and agreements reached between the Company and the Executive with
respect to the Executive’s employment with the Company and certain restrictions
on the Executive’s conduct benefiting the Company during such time and
thereafter, all as set forth herein, which Agreement hereby cancels, terminates
and supersedes in all respects the First Amendment which otherwise is due to
expire by its terms on January 19, 2016, as well as any other employment
agreement that may exist between Company and Executive or PCT and Executive.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
Section 1.    Employment. The Company agrees to employ the Executive, and the
Executive agrees to continue to be employed by the Company on a full-time basis,
for the period commencing on the Effective Date and, subject to earlier
termination pursuant to Section 6 below, continuing until December 31, 2018 (the
“Initial Term”). Effective upon the expiration of the Initial Term and of each
Renewal Term, if any, this Agreement and the Executive’s employment hereunder
may be extended by mutual agreement between the Company (acting through the
Compensation Committee of the Caladrius Board of Directors (the “Board) and the
Executive for an additional period of one (1) year, subject to earlier
termination pursuant to Section 6 below (each, a “Renewal Term”), in each such
case, commencing upon the expiration of the Initial Term or the then-current
Renewal Term, as the case may be, but only if, at least ninety (90) calendar
days prior to the expiration of the Initial Term or the then-current Renewal
Term, as the case may be, the Company (acting through the Compensation Committee
of the Board) shall have given written notice to the Executive of the Company’s
intention to extend the Term (the “Extension Notice”). In the event that the
Company does not provide an Extension Notice in the manner and within the time
period set forth in the preceding sentence, the Term automatically shall expire
at the end of the Initial Term or the then-current Renewal Term, as the case may
be. As used in this Agreement, the “Term” shall refer to the period beginning on
the Effective Date and ending on the effective date of the termination of this
Agreement and the Executive’s employment




--------------------------------------------------------------------------------




hereunder (the “Termination Date”) in accordance with this Section 1 or Section
6 below. The Executive hereby represents and warrants to the Company that he has
the legal capacity to execute and perform this Agreement, and that its execution
and performance by him will not violate the terms of any existing agreement or
understanding to which the Executive is a party; and the Company hereby
represents and warrants to the Executive that the person executing this
Agreement on its behalf has the authority to do so and to bind the Company.


Section 2.    Position and Duties. During the Term, the Executive shall be
employed as the Company’s Senior Vice President, Manufacturing and Technical
Operations and Chief Technology Officer as well as President of PCT and shall
perform duties consistent with such positions and such other related duties as
the Company’s Chief Executive Officer (“CEO”) otherwise shall reasonably
request. The CEO shall have the power to direct, control and supervise the
duties to be performed hereunder, the means and the manner of performing such
duties, and the terms and time for performing said duties as are reasonable in
keeping with Executive’s office and positions. Executive shall report to the CEO
or such other person as may be mutually agreed upon (any such person to assume
the related authority of the CEO), including but not limited to direct
responsibility for all day-to-day operations of PCT, and such other related
duties as the Company’s CEO shall reasonably request. During the Term, and
except for vacation in accordance with Section 5(a) below, the Executive shall
devote his full business time, attention, skill and efforts to the business and
affairs of the Company, PCT and its subsidiaries and shall comply with the
Company’s code of conduct, policies and procedures in place from time to time;
provided, however; the foregoing shall not prevent the Executive from (a)
engaging in not-for-profit activities (e.g., board membership with charitable,
educational, or religious organizations), (b) serving on the board of directors
of the Alliance for Regenerative Medicine , or in the event that the Executive
ceases to serve on such boards, then, subject to the prior written approval of
the Board, which shall not be unreasonably withheld, serving on the board of
directors (or similar governing body) of not more than two (2) other business
entities that are not competitors of the Company (as determined in good faith by
the Board, it being understood that a failure to approve if service would be
inconsistent with ISS standards is reasonable), or (c) managing the Executive’s
personal and immediate family member’s passive investments, as long as, in each
case, such activities individually or in the aggregate do not materially
interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict (in each case, as determined in good
faith by the Board). Executive shall initially be based in Allendale, New
Jersey; provided, however, it is understood that the Executive shall be required
to travel (both within the US and abroad) as reasonably necessary to perform his
duties hereunder.


Board of Directors: In partial consideration of this Agreement, the Executive
has been elected as a member of the Caladrius Board of Directors.
Section 3.    Compensation. For all services rendered by the Executive in any
capacity required hereunder during the Term, the Executive shall be compensated
as follows:


(a)The Company shall pay the Executive a base salary (the “Base Salary”) at the
annualized rate of $475,000, which shall be subject to customary withholdings
and authorized deductions and be payable in equal installments in accordance
with the Company’s customary payroll practices in place from time to time. The
Executive’s Base Salary shall be subject to review by the CEO, the Board and/or
the Compensation Committee of the Board (the “Compensation Committee”) at least
annually and may be increased, but not decreased, from time to time. As used in
this Agreement, the term “Base Salary” shall refer to base salary as may be
adjusted from time to time.


(b)The Executive shall be entitled to participate in all compensation and
employee benefit plans or programs and to receive all other benefits and
perquisites that are approved by the Board and are




--------------------------------------------------------------------------------




generally made available by the Company to other senior executives of the
Company and to the extent permissible under the general terms and provisions of
such plans or programs and in accordance with the provisions thereof.
Notwithstanding any of the foregoing, nothing in this Agreement shall require
the Company or any subsidiary or affiliate thereof to establish, maintain or
continue any particular plan or program nor preclude the amendment, rescission
or termination of any such plan or program that may be established from time to
time.


(c)Upon the Effective Date, the Executive shall be granted an option (the
“Initial Option”) to purchase 200,000 shares (the “Initial Option Shares”) of
the Company’s common stock, $.001 par value (the “Common Stock”) under and
subject to the Company’s 2015 Equity Compensation Plan, as the same may be
amended and/or restated from time to time, at an exercise price equal to the
closing price of the Common Stock on the Effective Date. The Initial Option
shall be subject in all respects to the terms and conditions of the 2015 Equity
Compensation Plan and applicable law and shall be subject to a written grant
agreement setting forth the terms and conditions to which such Initial Option
grant shall be subject (“Initial Grant Agreement”). The Initial Grant Agreement
will provide, among other things, that 50,000 shares of the Initial Option
Shares shall be immediately vested, with the balance of the Initial Option
Shares vesting in even increments of 12,500 shares quarterly over a period of
thirty-six (36) months from the grant date (in each case, subject to the
Executive’s continued employment with the Company on the applicable vesting
date). All Options and Option Share issuances are subject to the Executive’s
execution of the Company’s Insider Trading Policy. In addition, the Executive
acknowledges that in his position he will be an “affiliate” of the Company for
purposes of U.S. securities laws and the Option Shares and any transfer of the
Option Shares will be treated as such.


(d)Upon the Effective Date, the Executive shall be granted a $500,000 sign on
bonus payable in 3 equal annual installments, the initial installment of which
is to be paid on the earlier of the date of payment of 2015 performance bonuses
to executives of the Company or April 1, 2016. The remaining two installments
will be paid on the first and second anniversaries of the initial installment.


(e)The Executive shall be eligible to receive an annual cash bonus for each full
calendar year ending during the Term (“Annual Bonus”). The Executive’s target
Annual Bonus starting in 2016 will equal 40% of his Base Salary (the “Target
Bonus”). Executive’s 2015 target bonus shall remain at 35% per his prior
employment agreement. Annual Bonus will be determined by the Compensation
Committee of the Board with input from the CEO based upon the level of
achievement of the Company’s corporate goals and objectives for the calendar
year with respect to which the Annual Bonus relates and the Executive’s
individual performance (in each case, as reasonably determined by the
Compensation Committee of the Board with input from the CEO).


Section 4.    Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable travel (it being understood that travel shall be
arranged by the Company when practicable) and other reasonable expenses incurred
by the Executive in connection with the performance of his duties and
obligations under this Agreement, subject to the Executive’s presentation of
appropriate vouchers or receipts in accordance with such policies and approval
procedures as the Company may from time to time establish for employees
(including but not limited to prior approval of extraordinary expenses) and to
preserve any deductions for Federal income taxation purposes to which the
Company may be entitled.


Section 5.    Benefits; Perquisites; Expense Reimbursement. In addition to those
payments and benefits set forth above or elsewhere herein, Executive shall be
entitled to the following other benefits and payments:






--------------------------------------------------------------------------------




(a)    Vacation. Executive shall be entitled to four (4) weeks paid vacation per
calendar year (pro-rated in the event of a service year which is shorter than a
calendar year), in addition to Company-observed holidays. Any vacation time not
used during a calendar year shall be treated in accordance with the Company’s
policies relating to unused vacation.
(b)    D&O Insurance. The Executive shall be covered by the Directors and
Officers Liability Insurance policy that generally covers the directors and
officers of the Company, provided by the Company at its expense.


(c)    Indemnification. The Executive shall be entitled to the benefit of the
indemnification provisions contained in the Company’s By-Laws or Certificate of
Incorporation as they may be amended from time to time, to the extent permitted
by applicable law, at the time of the assertion of any liability against the
Executive.


Section 6.    Termination of Employment.
(a)    Events of Termination. The Executive’s employment hereunder may be
terminated upon the occurrence of any of the following events:


(i)Termination for Cause. The Company may terminate the Executive’s employment
hereunder for Cause at any time. For purposes of this Agreement, “Cause” shall
mean that the Executive has: (A) committed gross negligence in connection with
his duties as set forth herein or otherwise with respect to the business and
affairs of the Company, its subsidiaries and/or its other affiliates; (B)
committed fraud in connection with his duties as set forth herein or otherwise
with respect to the business and affairs of the Company, its subsidiaries and/or
its other affiliates; (C) engaged in personal dishonesty, willful misconduct,
willful violation of any law, or breach of fiduciary duty, in each instance,
with respect to the business and affairs of the Company, its subsidiaries and/or
its other affiliates; (D) been indicted for, or has been found by a court of
competent jurisdiction to have committed or plead guilty to, (1) a felony (or
state law equivalent) or (2) any other serious crime involving moral turpitude
or that has (or is reasonably likely to have) a material adverse effect either
on (x) the Executive’s ability to perform his duties under the Agreement or (y)
the reputation and goodwill of the Company, regardless of whether or not such
other crime is related or unrelated to the business of the Company, its
subsidiaries or other affiliates; (E) shown chronic use of alcohol, drugs or
other similar substances that materially affects the Executive’s work
performance; (F) breached his obligations under (1) this Agreement, (2) the
Confidentiality, Non-Compete and Inventions Assignment Agreement attached hereto
as Exhibit A (the “Covenants Agreement”) or (3) any other agreement executed by
the Executive for the benefit of the Company, its subsidiaries and/or other
affiliates, provided, that, if such breach described in this clause (F) is
susceptible to cure, the Executive shall have thirty (30) days after notice to
cure such breach; (G) failed to materially perform the Executive’s duties or to
follow the lawful directives of the CEO; provided, that, if such failure
described in this clause (G) is susceptible to cure, the Executive shall have
thirty (30) days after notice to cure such failure; or (H) materially violated
the Company’s written code of conduct or other written or established policies
and/or procedures in place from time to time; provided, that, if such violation
described in this clause (H) is susceptible to cure, the Executive shall have
thirty (30) days after notice from the Board to cure such violation. Any notice
to the Executive under this Section 6(a)(i) shall be in writing and shall
specify in reasonable detail the Executive’s acts or omissions that the Company
alleges constitute “Cause.”


(ii)Termination without Cause. The Company may terminate the Executive’s
employment hereunder without Cause (other than by reason of death or Disability)
at any time upon notice to Executive.
(iii)Resignation for Good Reason. The Executive may voluntarily terminate his
employment hereunder for Good Reason (as defined below) upon written notice to
the Company in accordance




--------------------------------------------------------------------------------




with the definition thereof. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events: (A) material breach by the
Company of its obligations under this Agreement; (B) the Executive’s position,
duties, responsibilities, or authority have been materially reduced or the
Executive has repeatedly been assigned duties that are materially inconsistent
with his duties set forth herein, in each case, without the Executive’s consent
or (C) the relocation of the Executive’s principal place of employment, without
the Executive’s consent, in a manner that lengthens his one-way commute distance
by fifty (50) or more miles. “Good Reason” shall not be deemed to exist,
however, unless (1) the Executive shall have given written notice to the Company
specifying in reasonable detail the Company’s acts or omissions that the
Executive alleges constitute “Good Reason” within sixty (60) days after the
first occurrence of such circumstances and the Company shall have failed to cure
any such act or omission within sixty (60) days of receipt of such written
notice, and (2) the Executive actually terminates employment within one hundred
eighty (180) days following the initial occurrence of the of any of the
foregoing conditions that he considers to be “Good Reason.” If the Executive
fails to provide this notice and cure period prior to his resignation, or
resigns more than one hundred eighty (180) days after the initial existence of
the condition, his resignation will not be deemed to be for “Good Reason.”


(iv)Resignation without Good Reason. The Executive may voluntarily terminate his
employment hereunder for any reason at any time, including for any reason that
does not constitute Good Reason, upon six (6) months’ prior written notice to
the Company, provided, however, the Company reserves the right, upon written
notice to the Executive, to accept the Executive’s notice of resignation and to
accelerate such notice and make the Executive’s resignation effective
immediately, or on such other date prior to the Executive’s intended last day of
work as the Company deems appropriate. It is understood and agreed that the
Company’s election to accelerate Executive’s notice of resignation shall not be
deemed a termination by the Company without Cause for purposes of Section
6(a)(ii) of this Agreement, Section 7(a) of this Agreement or otherwise, or
constitute Good Reason for purposes of Section 6(a)(iii) of this Agreement,
Section 7(a) of this Agreement or otherwise.
(v)Disability. The Executive’s employment hereunder shall terminate upon his
Disability. For purposes of this Agreement, “Disability” shall mean that the
Executive has been unable to perform his duties to the Company on account of
physical or mental illness or incapacity for a period of ninety (90) consecutive
calendar days or one hundred twenty (120) calendar days (whether or not
consecutive) during any 365-day period, as a result of a condition that is
treated as a total or permanent disability under the long-term disability
insurance policy of the Company that covers the Executive.


(vi)Death. The Executive’s employment hereunder shall automatically terminate
upon his death.


(vii)Expiration of Term. As set forth in Section 1 above, the Executive’s
employment hereunder shall automatically terminate upon the expiration of the
Term. If the Executive’s employment hereunder terminates upon the expiration of
the Term because the Executive elects not to extend the Term, then the Company’s
obligations to the Executive shall, in full discharge of all the Company’s
obligations to the Executive hereunder or otherwise pay and/or provide the
Executive with any Accrued Rights under Section 7(a)(i) hereof. If the
Executive’s employment hereunder terminates upon expiration of the Term because
the Company does not offer to extend the Term in accordance with Section 1,
then, in full discharge of all of the Company’s obligations to the Executive
hereunder, or otherwise, the Executive shall be entitled to receive the Accrued
Rights under Section 7(a)(i) and other benefits described in Section 7(a)(ii)
and 7(a)(iii), subject to Sections 7(e) and 7(f). In either case, all stock
options shall be treated in accordance with the 2009 or 2015 Equity Compensation
Plans, as applicable.






--------------------------------------------------------------------------------




(b)    Resignation from Directorships, Officerships and Committees. The
termination of the Executive’s employment for any reason shall constitute the
Executive’s resignation from (i) any director, officer, employee or committee
position the Executive has with the Company or any of its affiliates and
(ii) all fiduciary positions the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance; provided, however, the Executive agrees to take any additional
actions that are deemed reasonably necessary by the Company to effectuate or
evidence such resignations.


Section 7.    Compensation upon Termination of Employment. All defined terms
used in this Section 7 but not defined in this Section 7 or elsewhere in this
Agreement shall have the meanings ascribed to such terms in the Covenants
Agreement:


(a)    Resignation for Good Reason; Termination without Cause. In the event
that, during the Term, the Company terminates Executive’s employment without
Cause (other than by reason of death or Disability) or the Executive voluntarily
terminates his employment for Good Reason, the Company shall, in full discharge
of all of the Company’s obligations to the Executive hereunder or otherwise,
provide the Executive with the following payments and benefits:


(i)    Accrued Rights. The Company shall pay the Executive a lump-sum amount,
within thirty (30) days following the Termination Date (or earlier if required
by law), equal to the sum of (A) his earned but unpaid Base Salary through the
last day of the Executive’s employment (“Termination Date”), (B) any bonus
amount earned and vested but not paid for periods ending on or prior to the
Termination Date, (C) any accrued and unused vacation time, (D) any unreimbursed
business expenses or other amounts due to the Executive from the Company as of
the Termination Date, and (E) all other payments and benefits to which the
Executive then may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or perquisite plan or program or grant or this
Agreement, including but not limited to any applicable insurance benefits (the
“Accrued Rights”).


(ii)    Additional Payments. Subject to Sections 7(e) and 7(f) below, the
Company shall make additional payments to Executive in the form of continuation
of the Executive’s then-current Base Salary (the “Additional Payments”) for a
period beginning on the Termination Date and ending on the twelve (12) month
anniversary of the Termination Date (the “Severance Period”), payable in
accordance with the Company's regular payroll practices, commencing on the
Company’s first regular payroll date that occurs on or immediately after the
60th day following the Termination Date; provided, however, the first
installment payment of the Additional Payments shall include the cumulative
amount of payments that would have been paid to the Executive during the period
of time between the Termination Date and the date the Additional Payments
commence had such payments commenced immediately following the Termination Date.


(iii)    COBRA Assistance. If Executive then participates in the Company’s
medical and/or dental plans and Executive timely elects to continue and maintain
group health plan coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then, subject to Sections 7(e)
and 7(f) below, the Company will pay monthly, on the Executive’s behalf, a
portion of the cost of such coverage for the Severance Period, which payments
will be equal to the amount of the monthly premium for such coverage, less the
amount that Executive would have been required to pay if Executive had remained
an active Executive of the Company (the “COBRA Assistance”); provided, however,
that if and to the extent that the Company may not provide such COBRA Assistance
without incurring tax penalties or violating any requirement of the law, the
Company shall use its commercially reasonable best efforts to provide
substantially similar assistance in an alternative manner provided that the cost
of doing so does not




--------------------------------------------------------------------------------




exceed the cost that the Company would have incurred had the COBRA Assistance
been provided in the manner described above or cause a violation of Section 409A
(as defined in Section 19 below).


(iv)    Options. All unvested stock options granted to Employee pursuant to
Section 3 (c) above that would have vested if Employee had remained in the
employment of the Company for a period of one year after the date of termination
of his employment will be deemed vested. All other unvested options will
terminate immediately upon such a termination and otherwise stock options shall
be treated in accordance with the 2009 Equity Compensation Plan or 2015 Equity
Compensation Plan as applicable.


(b)    Resignation without Good Reason; Termination for Cause or upon Death or
Disability.


(i)    In the event that during the Term the Company terminates Executive’s
employment for Cause or the Executive voluntarily terminates his employment
other than for Good Reason, the Company shall, in full discharge of all of the
Company’s obligations to the Executive hereunder or otherwise, pay and/or
provide the Executive with any Accrued Rights under Section 7(a)(i) hereof. All
stock options shall be treated in accordance with the 2009 Equity Compensation
Plan or 2015 Equity Compensation Plan as applicable.


(ii)    In the event that during the Term the Executive's employment is
terminated due to the Executive’s death or Disability, the Company shall, in
full discharge of all of the Company’s obligations to the Executive (or his
estate, if applicable) hereunder or otherwise, (A) pay and/or provide the
Executive (or his estate with) with any Accrued Rights under Section 7(a)(i)
hereof and (B) subject to Sections 7(e) and 7(f) below, provide the COBRA
Assistance under Section 7(a)(iii). All stock options shall be treated in
accordance with the 2009 Equity Compensation Plan or 2015 Equity Compensation
Plan as applicable.


(c)    No Further Rights; Continued Obligations under the Covenants Agreement.
The Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination or resignation
of employment under the Company’s severance arrangements or otherwise, except
with respect to the payments and benefits specifically provided for under this
Section 7. The Executive acknowledges and agrees that, on the expiration of the
Term or the earlier termination of his employment for any reason or no reason
(whether initiated by the Executive or the Company), the Executive shall
continue to be bound by his obligations pursuant to the Covenants Agreement.


(d)    Release of Claims. Notwithstanding anything contained in this Agreement
to the contrary, the Company’s provision of the payments and benefits under
Sections 7(a)(ii), 7(a)(iii), 7(a)(iv), 7(a)(v) and 7(c)(ii) hereof shall be
contingent in all respects on the Executive (or, if applicable, his estate)
executing (and not revoking) a general release of claims against the Company,
its affiliates and related parties, in a form reasonably satisfactory to the
Company (the “Release”) and the Release becoming effective (and no longer
subject to revocation) within sixty (60) days following the Termination Date.


(e)    Breach of Release or Covenants Agreement. Notwithstanding anything set
forth in this Agreement to the contrary, in the event of a breach by the
Executive of his obligations under the Covenants Agreement or the Release
Agreement and in addition to any other remedies under the Covenants Agreement,
the Release Agreement or at law or in equity, the Company shall have no further
obligations under Sections 7(a)(ii), 7(a)(iii), 7(a)(iv), or 7(c)(ii) (if and as
applicable) and the Executive shall be required, upon demand, to return to the
Company any payments previously made by the Company pursuant to Section
7(a)(ii), 7(a)(iii), 7(a)(iv), or 7(c)(ii).






--------------------------------------------------------------------------------




(f)    Mitigation of Damages. In no event shall the Executive be obliged to seek
other employment or take any other action by way of mitigation of the severance
benefits payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any severance benefit hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer, except as set forth in this Agreement.


Section 8.    Covenants Agreement; Corporate Policies.


(a)    Covenants Agreement. The Executive acknowledges that Executive, as a
condition to (and a material inducement for) the Company entering into this
Agreement, is simultaneously executing the Covenants Agreement, which is
attached hereto as Exhibit A, the terms of which are incorporated herein by
reference, and that the terms of the Covenants Agreement will be in full force
and effect as of the Effective Date and shall survive the expiration of this
Agreement or the earlier termination of Executive’s employment hereunder.


(b)    Corporate Policies. The Executive acknowledges and agrees that during the
Term, he will be bound by, and comply with, the Company’s various written
corporate policies applicable to other senior executives of the Company,
including but not limited to its expense reimbursement policies.


Section 9.    Withholding Taxes. The Company may directly or indirectly withhold
from any payments made under this Agreement all Federal, state, city or other
taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Company in which the Executive may participate.


Section 10.    Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by certified or
registered mail or by use of an independent third party commercial delivery
service for same day or next day delivery and providing a signed receipt as
follows:
To the Company:


Caladrius Biosciences, Inc.
420 Lexington Avenue
Suite 350
New York, New York 10170
Attention: General Counsel


and a copy (which shall not constitute notice) shall also be sent to:


Neil A. Torpey, Esq.
Paul Hastings LLP
75 East 55th Street
New York, New York 10022


To the Executive:


Robert Preti, Ph.D.
80 Nursery Road
Ridgefield, CT 06877






--------------------------------------------------------------------------------




or to such other address as either party shall have previously specified in
writing to the other. Notice by mail shall be deemed effective on the second
business day after its deposit with the United States Postal Service, notice by
same day courier service shall be deemed effective on the day of deposit with
the delivery service and notice by next day delivery service shall be deemed
effective on the day following the deposit with the delivery service.
Section 11.    No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
11 shall preclude the assumption of such rights by executors, administrators or
other legal representatives of the Executive or his estate and their conveying
any rights hereunder to the person or persons entitled thereto.


Section 12.    Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of the Company. The Company shall
not be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if the Company shall make any investments
to aid it in meeting its obligations hereunder, the Executive shall have no
right, title or interest whatever in or to any such investments except as may
otherwise be expressly provided in a separate written instrument relating to
such investments. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and the Executive or
any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which Executives may have, shall be no greater than the right of an unsecured
creditor of the Company.


Section 13.    Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Executive and the Company and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Executive and may not be
assigned by him. This Agreement may not be assigned by the Company except in
connection with a sale of all or substantially all of its assets or a merger or
consolidation of the Company, and the acquiring Company or entity expressly
assumes this Agreement. Any attempted assignment in violation of this Section 13
shall be null and void.


Section 14.    Governing Law; Consent to Jurisdiction. The validity,
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of New York. In addition, the Executive and the Company
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the United States District Court sitting in New York County for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on the
Executive or the Company anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. The Executive and the
Company irrevocably consent to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. In any such
action or proceeding, the court shall have the authority to award reasonable
costs, expenses, and attorneys' fees to the party that substantially prevails.


Section 15.    Entire Agreement; Amendments. This Agreement (including Exhibit
A) embodies the entire agreement between Executive and the Company with respect
to the subject matter hereof and may only be amended or otherwise modified by a
writing executed by all of the parties hereto.






--------------------------------------------------------------------------------




Section 16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.


Section 17.    Severability; Blue-Penciling. The provisions, sections and
paragraphs, and the specific terms set forth therein, of this Agreement
(including Exhibit A) are severable, except as specifically provided to the
contrary herein. If any provision, section or paragraph, or specific term
contained therein, of this Agreement or the application thereof is determined by
a court to be illegal, invalid or unenforceable, that provision, section,
paragraph or term shall not be a part of this Agreement, and the legality,
validity and enforceability of remaining provisions, sections and paragraphs,
and all other terms therein, of this Agreement shall not be affected thereby.
The Executive acknowledges and agrees that as to himself, the restrictive
covenants contained in the Covenants Agreement (the “Restrictive Covenants”) are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of such Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions. It is the desire and intent of the parties that
the Restrictive Covenants will be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any Restrictive Covenant shall be
adjudicated to be invalid or unenforceable, such Restrictive Covenant shall be
deemed amended to the extent necessary in order that such provision be valid and
enforceable, such amendment to apply only with respect to the operation of such
Restrictive Covenant in the particular jurisdiction in which such adjudication
is made.


Section 18.    Prior Agreements. This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company or between Executive and PCT regarding the terms and conditions of
Executive’s employment with the Company or with PCT, including, but not limited
to, that certain First Amendment to Employment Agreement dated as of October 27,
2014 to Employment Agreement dated as of September 23, 2010 and effective
January 19, 2011 by and between Progenitor Cell Therapy, LLC and Executive.


Section 19.    409A Compliance.


(a)    Notwithstanding anything to the contrary contained herein, if necessary
to comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
Executives,” any payment on account of the Executive’s separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following the Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the date of termination. If the Executive dies during the
six-month postponement period prior to the payment, the amount of the payment
deferred on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death. For purposes of Section 7 hereof, the Executive shall be a
“specified Executive” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key Executive” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of the Company at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31.






--------------------------------------------------------------------------------




(b)    This Agreement is intended to comply with the requirements of Section
409A of the Code and regulations promulgated thereunder (“Section 409A”). To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that no
payments due under this Agreement shall be subject to an "additional tax" as
defined in Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may the Executive, directly or indirectly, designate the calendar year of
payment. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 7 hereof unless he would be considered to have incurred
a “separation from service” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).


(c)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(d)    In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on Executive by Section 409A or
damages for failing to comply with Section 409A.




[Signatures follow on next page]


















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement, all as of
the first date above written and effective as of the Effective Date.


CALADRIUS BIOSCIENCES, INC.


By: /s/ David Mazzo
Name: David J.Mazzo, Ph.D.
Title: Chief Executive Officer


/s/ Robert Preti
Robert Preti, Ph.D.






--------------------------------------------------------------------------------




Exhibit A to Employment Agreement
CALADRIUS BIOSCIENCES, INC.
Employee Confidentiality, Non-Compete and Inventions Assignment Agreement
I (the “Employee”) recognize that Caladrius Biosciences, Inc., a Delaware
corporation together with its subsidiaries, including but not limited to PCT, a
Caladrius Company, LLC (collectively the “Company”), is engaged, directly or
through its subsidiaries, in the business of product and process development,
consulting, characterization and comparability and contract manufacturing for
cell based medicine and regenerative science and storage of cells, collection
and therapeutic development, as well as the research and development of
proprietary cellular therapies, including a T Regulatory Cell Program in immune
modulation, a CD34 Cell Program in Ischemic Repair, a very small embryonic like
(VSEL) stem cell program in Tissue Regeneration and Targeted Immunotherapy
Program in cancer (the “Business”). The “Business” also includes any other
regenerative medicine, cellular therapies or stem cell initiatives which are or
become a part of the Company’s (or its subsidiaries’) business during my
employment tenure with the Company. Any company with which the Company enters
into, or seeks or considers entering into, a business relationship in
furtherance of the Business is referred to as a “Business Partner.”
I understand that as part of my performance of duties as an employee of the
Company (the “Engagement”), I will have access to confidential or proprietary
information of the Company and the Business Partners, and I may make new
contributions and inventions of value to the Company. I further understand that
my Engagement creates in me a duty of trust and confidentiality to the Company
with respect to any information: (1) related, applicable or useful to the
business of the Company, including the Company’s anticipated research and
development or such activities of its Business Partners; (2) resulting from
tasks performed by me for the Company; (3) resulting from the use of equipment,
supplies or facilities owned, leased or contracted for by the Company; or (4)
related, applicable or useful to the business of any partner, client or customer
of the Company, which may be made known to me or learned by me during the period
of my Engagement.
For purposes of this Agreement, the following definitions apply:
“Proprietary Information” shall mean information relating to the Business or the
business of any Business Partner and generally unavailable to the public that
has been created, discovered, developed or otherwise has become known to the
Company or in which property rights have been assigned or otherwise conveyed to
the Company or a Business Partner, which information has economic value or
potential economic value to the business in which the Company is or will be
engaged. Proprietary Information shall include, but not be limited to, trade
secrets, processes, formulas, writings, data, know-how, negative know-how,
improvements, discoveries, developments, designs, inventions, techniques,
technical data, patent applications, customer and supplier lists, financial
information, business plans or projections and any modifications or enhancements
to any of the above.
“Inventions” shall mean all Business-related discoveries, developments, designs,
improvements, inventions, formulas, software programs, processes, techniques,
know-how, writings, graphics and other data, whether or not patentable or
registrable under patent, copyright or similar statutes, that are related to or
useful in the business or future business of the Company or its Business
Partners or result from use of premises or other property owned, leased or
contracted for by the Company. Without limiting the generality of the foregoing,
Inventions shall also include anything related to the Business that derives
actual or potential economic value from not being generally known to the public
or to other persons who can obtain economic value from its disclosure or use.




--------------------------------------------------------------------------------






As part of the consideration for my Engagement pursuant to the terms of the
employment agreement between the Company and me effective and dated as of
December 22, 2015 (the “Employment Agreement”), and the base salary, stock
options and/or other compensation and benefits to be received by me from the
Company pursuant to the Employment Agreement, I hereby agree as follows:
1.    Proprietary Information and Inventions. The Company, its Business Partners
or their respective assigns, as the case may be, are and shall be the sole owner
of all Proprietary Information and Inventions related to the Business and the
sole owner of all patents, trademarks, service marks, copyrights, mask rights
and other rights (collectively referred to herein as “Rights”) pertaining to any
Proprietary Information or Inventions. I hereby acknowledge that all original
works of authorship that are made by me (solely or jointly with others) within
the scope of my Engagement and which are protectable by copyright are “works for
hire” as that term is defined in the United States Copyright Act (17 USCA,
Section 101). I further hereby assign to the Company, any Rights I may have or
acquire in any Proprietary Information or Inventions which arise in the course
of my Engagement. I further agree to assist the Company or any person designated
by it in every proper way (but at the Company’s expense) to obtain and from time
to time enforce Rights relating to said Proprietary Information or Inventions in
any and all countries. I will execute all documents for use in applying for,
obtaining and enforcing such Rights in such Proprietary Information or
Inventions as the Company may desire, together with any assignments thereof to
the Company or persons designated by it. My obligation to assist the Company or
any person designated by it in obtaining and enforcing Rights relating to
Proprietary Information or Inventions shall continue beyond the cessation of my
Engagement (“Cessation of my Engagement”). In the event the Company is unable,
after reasonable effort, to secure my signature on any document or documents
needed to apply for or enforce any Right relating to Proprietary Information or
to an Invention, whether because of my physical or mental incapacity or for any
other reason whatsoever, I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agents and attorneys-in-fact
to act for and in my behalf and stead in the execution and filing of any such
application and in furthering the application for and enforcement of Rights with
the same legal force and effect as if such acts were performed by me.


2.    Confidentiality. At all times, both during my Engagement and after the
Cessation of my Engagement, whether the cessation is voluntary or involuntary,
for any reason or no reason, or by disability, I will keep in strictest
confidence and trust all Proprietary Information, and I will not disclose or use
or permit the use or disclosure of any Proprietary Information or Rights
pertaining to Proprietary Information, or anything related thereto, without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company or to enforce any of my rights
under my Employment Agreement. I recognize that the Company has received and in
the future will receive from third parties (including Business Partners) their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. I agree that I owe the Company and such third parties
(including Business Partners), during my Engagement and after the Cessation of
my Engagement, a duty to hold all such confidential or proprietary information
in the strictest confidence, and I will not disclose or use or permit the use or
disclosure of any such confidential or proprietary information without the prior
written consent of the Company, except as may be necessary in the ordinary
course of performing my duties for the Company consistent with the Company’s
agreement with such third party or to enforce any of my rights under my
Employment Agreement or otherwise.




--------------------------------------------------------------------------------






3.    Noncompetition and Nonsolicitation.
(a)During my Engagement, and for a period of one (1) year after the Cessation of
my Engagement, should the cessation of my engagement be as a result of
termination with cause or resignation without good reason as defined in the
Employment Agreement, I will not directly or indirectly, whether alone or in
concert with others or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or commercial enterprise, engage in any
activity in the United States, Canada, Asia and Europe that is in Competition
with the Company concerning its work or any Business Partner’s work in the
Business. Further during my Engagement and for a period of one (1) year after
the Cessation of my Engagement, I agree not to plan or otherwise take any
preliminary steps, either alone or in concert with others to set up or reengage
in any business enterprise that would be in Competition with the Company in the
Business; provided, however, that the foregoing shall not restrict my ability to
seek other employment following the Cessation of my Engagement (whether or not I
am receiving or have received any Additional Payments) as long as I do not
actually commence such employment. In addition, nothing in this Agreement shall
preclude me from providing services to an entity which operates multiple
businesses including indirectly, through its affiliates, a business that is in
Competition with the Company’s Business, if that competitive affiliate is not a
material part of the business of such entity and if I do not provide services,
directly or indirectly, with respect to, or have supervisory or executive
authority with respect to, any such affiliate which is itself directly engaged
in such business that is in Competition with the Company’s work in the Business.
For purposes of this Agreement, “Competition” shall mean any involvement in any
project competitive with the Business (as defined above) or the therapies being
developed as part of the Business.


(b)During my Engagement and for a period of two (2) years after the Cessation of
my Engagement, I will not directly or indirectly, whether alone or in concert
with others or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or commercial enterprise, either alone or in concert
with others, take any of the following actions:


(i)persuade or attempt to persuade any Business Partner, Customer, Prospective
Customer or Supplier to cease doing business with the Company, or to reduce the
amount of business it does with the Company;


(ii)persuade or attempt to persuade any Service Provider to cease providing
services to the Company or any Business Partner; or


(iii)solicit for hire or hire for myself or for any Person any Service Provider.


(iv)The following definitions are applicable to this Section 3(b):


(A)“Customer” means any Person that purchased goods or services from the
Company, or engages in a collaborative arrangement with the Company, at any time
within 1 year prior to the date of the solicitation prohibited by Section
3(b)(i) or (ii).


(B)“Prospective Customer” means any Person with whom the Company met or to whom
the Company presented for the purpose of soliciting the Person to become a
Customer of the Company within 6 months prior to the date of the solicitation
prohibited by Section 3(b)(i) or (ii).


(C)“Service Provider” means any Person who is an employee or independent
contractor of the Company or the Company or who was within twelve (12) months
preceding




--------------------------------------------------------------------------------




the solicitation prohibited by Section 3(b)(iii) or (iv) an employee or
independent contractor of the Company or the Company.


(D)“Supplier” means any Person that sold goods or services to the Company, or
engages in a collaborative arrangement with the Company at any time within
twelve (12) months prior to the date of the solicitation prohibited by Section
3(b)(i) or (ii).


(E)“Person” means an individual, a sole proprietorship, a corporation, a limited
liability company, a partnership, an association, a trust, or other business
entity, whether or not incorporated.


(c)The following shall not be deemed to breach the foregoing obligations: my
ownership of stock, partnership interests or other securities of any entity not
in excess of two percent (2%) of any class of such interests or securities which
is publicly traded.


(d)Employee acknowledges that (i) the restrictions contained in this section are
reasonable and necessary to protect the legitimate business interests of the
Company, (ii) that the term of this obligation is reasonable in scope, and (iii)
that this obligation is a material term, without which the Company would be
unwilling to enter into an employment relationship with the Employee.


4.    Delivery of Company Property and Work Product. In the event of the
Cessation of my Engagement, I will deliver to the Company all biological
materials, devices, records, sketches, reports, memoranda, notes, proposals,
lists, correspondence, equipment, documents, photographs, photostats, negatives,
undeveloped film, drawings, specifications, tape recordings or other electronic
recordings, programs, data, marketing material and other materials or property
of any nature belonging to the Company or its clients or customers, and I will
not take with me, or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.


5.    No Conflict. I represent, warrant and covenant that my performance of all
the terms of this Agreement and the performance of my duties for the Company
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my Engagement. I
have not entered into, and I agree that I will not enter into, any agreement,
either written or oral, in conflict herewith.


6.    No Use of Confidential Information. I represent, warrant and covenant that
I have not brought and will not bring with me to the Company or use in my
Engagement any materials or documents of a former employer, or any person or
entity for which I have acted as an independent contractor or consultant, that
are not generally available to the public, unless I have obtained written
authorization from any such former employer, person or firm for their possession
and use. I understand and agree that, in my service to the Company, I am not to
breach any obligation of confidentiality that I have to former employers or
other persons.


7.    Enforcement; Equitable Relief. Employee acknowledges that any breach or
threatened breach by Employee of any provision of this Agreement may result in
immediate and irreparable injury to the Company, and that such injury may not be
readily compensable by monetary damages. In the event of any such breach or
threatened breach, Employee acknowledges that, in addition to all other remedies
available at law and equity, the Company shall be entitled to seek equitable
relief (including a temporary restraining order, a preliminary injunction and/or
a permanent injunction), and an equitable accounting of all earnings, profits or
other benefits arising from such breach and will be entitled to receive such
other damages, direct




--------------------------------------------------------------------------------




or consequential, as may be appropriate. In addition, and not instead of, those
rights, Employee further acknowledges that Employee shall be responsible for
payment of the fees and expenses of the Company’s attorneys and experts, as well
as the Company’s court costs, pertaining to any suit, action, or other
proceeding, arising directly or indirectly out of Employee’s violation or
threatened violation of any of the provisions of this section. The Company shall
not be required to post any bond or other security in connection with any
proceeding to enforce this section.


8.    Severability. If any provision of this Agreement shall be determined by
any court of competent jurisdiction to be unenforceable or otherwise invalid as
written, the same shall be enforced and validated to the extent permitted by
law. All provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect the remaining
provisions.


9.    Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of New York applied to contracts made and performed wholly
within such state. No implied waiver of any provision within this Agreement
shall arise in the absence of a waiver in writing, and no waiver with respect to
a specific circumstance, event or occasion shall be construed as a continuing
waiver as to similar circumstances, events or occasions. This Agreement,
together with the employment agreement between the Company and myself, contains
the sole and entire agreement and understanding between the Company and myself
with respect to the subject matter hereof and supersedes and replaces any prior
agreements to the extent any such agreement is inconsistent herewith. This
Agreement can be amended, modified, released or changed in whole or in part only
by a written agreement executed by the Company and myself. This Agreement shall
be binding upon me, my heirs, executors, assigns and administrators, and it
shall inure to the benefit of the Company and each of its successors or assigns.
This Agreement shall be effective as of the first day of my being retained to
render services to the Company, even if such date precedes the date I sign this
Agreement.


10.    Thorough Understanding of Agreement. I have read all of this Agreement
and understand it completely, and by my signature below I represent that this
Agreement is the only statement made by or on behalf of the Company upon which I
have relied in signing this Agreement.


IN WITNESS WHEREOF, I have caused this Employee Confidentiality, Non-Compete and
Inventions Assignment Agreement to be signed on the date written below.
DATED: December 22, 2015
/s/ Robert Preti
Robert Preti, Ph.D.




